EXHIBIT 10.59


CASH-SETTLED PERFORMANCE UNIT AGREEMENT




Name of Participant:     _______________________________


Name of Plan:     Amended and Restated 2015 Ashland Global Holdings Inc.
Incentive Plan


Number of Cash-Settled
Performance Units:     _______________________


Three-Year Performance Period:
_______________________



Date of Award:
_______________________



Vesting Date of Award:
_______________________

Ashland Global Holdings Inc. (“Ashland”) hereby confirms the grant of a
Cash-Settled Performance Unit Award (“Award”) to the above-named Participant
(hereinafter called the “Participant”) pursuant to the Amended and Restated 2015
Ashland Global Holdings Inc. Incentive Plan (hereinafter called the “Plan”)
(Attachment 1) and this Cash-Settled Performance Unit Agreement (“Agreement”) in
order to provide the Participant with an additional incentive to continue
his/her services to Ashland and to continue to work for the best interests of
Ashland.
This Award is granted under, and subject to, all the terms and conditions of the
Long-Term Incentive Plan Program Memorandum (“LTIP”) (Attachment 2) and the
Plan, including, but not limited to, the forfeiture provision of Section 16(H)
of the Plan. Capitalized terms used but not defined in this Agreement shall have
the meanings given such terms in the Plan or the LTIP, as applicable.
In consideration of this Award, the Participant agrees that without the written
consent of Ashland, the Participant will not (i) engage directly or indirectly
in any manner or capacity as principal, agent, partner, officer, director,
employee or otherwise in any business or activity competitive with the business
conducted by Ashland or any of its subsidiaries; or (ii) perform any act or
engage in any activity that is detrimental to the best interests of Ashland or
any of its subsidiaries, including, without limitation, (aa) solicit or
encourage any existing or former employee, director, contractor, consultant,
customer or supplier of Ashland or any of its subsidiaries to terminate his, her
or its relationship with Ashland or any of its subsidiaries for any reason, or
(bb) disclose proprietary or confidential information of Ashland or any of its
subsidiaries to third parties or use any such proprietary or confidential
information for the benefit of anyone other than Ashland and its subsidiaries
(the “Participant Covenants”), provided, however, that section (ii) above shall
not be breached in the event that the Participant discloses proprietary or
confidential information to the Securities and Exchange Commission, to the
extent necessary to report suspected or actual violations of U.S. securities
laws, or the Participant’s disclosure of proprietary or confidential information
is protected under the whistleblower provisions of any applicable law or
regulation. Furthermore, Participant is advised that if Participant discloses
proprietary or confidential information of Ashland or its subsidiaries that
constitutes a trade secret to which the Defend Trade Secrets Act (18 USC Section
1833(b)) applies, then Participant shall not be held criminally or civilly
liable under any federal or state trade secret law, or considered to be in
violation of this Agreement where Participant's disclosure is made solely for
the purpose of reporting or investigating a suspected violation of law and in
confidence to a federal, state, or local government official, whether directly
or indirectly, or to an attorney; or where Participant's disclosure is made in a
complaint or other document filed in a lawsuit or other proceeding against
Ashland or any of its subsidiaries, and such filing is made under seal. The
Participant understands that if he or she makes a disclosure of proprietary or
confidential information that is covered above, he or she is not required to
inform Ashland, in advance or otherwise, that such disclosure(s) has been made.
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, but subject to any applicable laws to the contrary, the Participant
agrees that in the event the Participant fails to comply or otherwise breaches
any of the




--------------------------------------------------------------------------------

EXHIBIT 10.59


Participant Covenants either during the Participant’s employment or within
twenty-four (24) months following the Participant’s termination of employment
with Ashland or its subsidiaries for any reason: (i) Ashland may eliminate or
reduce the amount of any compensation, benefit, or payment otherwise payable by
Ashland or any of its subsidiaries (either directly or under any employee
benefit or compensation plan, agreement, or arrangement), except to the extent
such compensation, benefit or payment constitutes deferred compensation under
Section 409A of the Internal Revenue Code (“Section 409A”) and such elimination
or reduction would trigger a tax or penalty under Section 409A, to or on behalf
of the Participant in an amount up to the total amount paid or payable to the
Participant under this Agreement; and/or (ii) Ashland may require the
Participant to pay Ashland an amount up to the total amount paid to the
Participant under this Agreement during the twenty‑four (24) month period
immediately prior to the first breach of any of the Participant Covenants
through the date on which Ashland discovers the last breach of such Participant
Covenants; in each case together with the amount of Ashland’s court costs,
attorney fees, and other costs and expenses incurred in connection therewith.
Based upon the attainment of the Performance Goals outlined in the LTIP and the
Participant’s continued employment through the Vesting Date, this Award of
Cash-Settled Performance Units will be paid to the Participant within 30 days
thereafter in cash in an amount per vested Cash-Settled Performance Unit equal
to the Fair Market Value of a share of Ashland Common Stock, par value $0.01 per
share (“Common Stock”), as of the Vesting Date.
Notwithstanding the foregoing, and notwithstanding any provision of Section
12(A) of the Plan to the contrary, this Award shall be treated as follows in the
event of a Change in Control during the Performance Period and while the
Participant remains employed by Ashland:
(i) If the Award is assumed, continued, converted or replaced by the surviving
or resulting entity in connection with the Change in Control, then the Award
shall be treated as follows:
(a) If the Change in Control occurs during the first twelve (12) months of the
Performance Period, then (I) a pro-rata portion of the Cash-Settled Performance
Units will become vested as of the date of the Change in Control (and payable in
cash within 30 days thereafter), determined by multiplying (A) the Fair Market
Value of a share of Common Stock as of the date of the Change in Control by (B)
the target number of Cash-Settled Performance Units by a fraction, the numerator
of which is the number of days from the first day of the Performance Period
through the date of the Change in Control and the denominator of which is the
full number of days in the Performance Period; and (II) a pro-rata portion of
the Cash-Settled Performance Units will be converted to a time-based,
cash-settled Restricted Stock Unit award, with the number of such Restricted
Stock Units determined by multiplying the target number of Cash-Settled
Performance Units by a fraction, the numerator of which is the number of days
remaining in the Performance Period after the date of the Change in Control and
the denominator of which is the full number of days in the Performance Period,
and such Restricted Stock Units will continue to vest, subject to the
Participant’s continued employment through the Vesting Date; provided that any
such outstanding unvested Restricted Stock Units will immediately vest upon the
termination of the Participant’s employment by Ashland or the applicable
surviving or resulting entity without “Cause” (as defined below), and not as a
result of the Participant’s Disability or death, during the one-year period
beginning on the date of the Change in Control.
(b) If the Change in Control occurs after the first twelve (12) months of the
Performance Period, then (I) a pro-rata portion of the Cash-Settled Performance
Units will become vested as of the date of the Change in Control (and payable in
cash within 30 days thereafter), determined by multiplying (A) the Fair Market
Value of a share of Common Stock as of the date of the Change in Control by (B)
the number of Cash-Settled Performance Units earned based upon actual
achievement of the Performance Goals up to the date of the Change in Control, by
(C) a fraction, the numerator of which is the number of days from the first day
of the Performance Period through the date of the Change in Control and the
denominator of which is the full number of days in the Performance Period; and
(II) a pro-rata portion of the Cash-Settled Performance Units will be converted
to a time-based, cash-settled Restricted Stock Unit award, with the number of
such Restricted Stock Units determined by multiplying the number of Cash-Settled
Performance Units earned based upon actual achievement of the Performance Goals
up to the date of the Change in Control by a fraction, the numerator of which is
the number of days remaining in the Performance Period after the date of the
Change in Control




--------------------------------------------------------------------------------

EXHIBIT 10.59


and the denominator of which is the full number of days in the Performance
Period, and such Restricted Stock Units will continue to vest, subject to the
Participant’s continued employment through the Vesting Date; provided that any
such outstanding unvested Restricted Stock Units will immediately vest upon the
termination of the Participant’s employment by Ashland or the applicable
surviving or resulting entity without “Cause” (as defined below), and not as a
result of the Participant’s Disability or death, during the one-year period
beginning on the date of the Change in Control.
(ii) If the Award is not assumed, continued, converted or replaced by the
surviving or resulting entity in connection with the Change in Control, then the
Cash-Settled Performance Units will immediately vest in full (without
pro-ration) upon the date of the Change in Control, based upon (a) the target
number of Performance Shares, if the Change in Control occurs during the first
twelve (12) months of the Performance Period; or (b) the number of Cash-Settled
Performance Units earned based upon actual achievement of the Performance Goals
up to the date of the Change in Control, if the Change in Control occurs after
the first twelve (12) months of the Performance Period.
For the avoidance of doubt, the transaction, or series of transactions,
initially approved by the Ashland Board of Directors on September 16, 2015,
intended to separate the Valvoline business from Ashland’s specialty chemical
business and create two independent, publicly traded companies, shall not
constitute a “Change in Control” for purposes of this Award.
For purposes of this Agreement, “Cause” shall mean (i) the willful and continued
failure of the Participant to substantially perform his or her duties with
Ashland or a subsidiary (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness), (ii) willful
engaging by the Participant in gross misconduct materially injurious to Ashland
or a subsidiary, or (iii) the Participant’s conviction of or the entering of a
plea of nolo contendre (or similar plea under the law of a jurisdiction outside
the United States) to the commission of a felony (or a similar crime or offense
under the law of a jurisdiction outside the United States).
Notwithstanding any other provision of this Agreement, the P&C Committee may, in
its sole discretion, provide for accelerated vesting of the Award at any time
and for any reason.
For purposes of this Agreement, the Award will not be considered to be assumed,
continued, converted or replaced by the surviving or resulting entity in
connection with the Change in Control unless (i) the Award is adjusted to
prevent dilution of the Participant’s rights hereunder as a result of the Change
in Control, and (ii) immediately after the Change in Control, the Award relates
to shares of stock in the surviving or resulting entity which are publicly
traded and listed on a national securities exchange, in each case as determined
by the P&C Committee in its sole discretion prior to such Change in Control.
To the extent that the Award becomes vested pursuant to this Agreement in
connection with a Change in Control or the termination of the Participant’s
employment thereafter, the vested portion of the Award will be paid in cash
within 30 days after such amount becomes vested as provided herein; provided,
however, that to the extent necessary to comply with Section 409A, any such
vested amount shall be payable upon the earlier of (i) within 30 days after the
Vesting Date; (ii) within 30 days after the Participant’s separation from
service (within the meaning of Section 409A) or, if the Participant is a
specified employee (as determined by Ashland in accordance with Section 409A),
within 30 days after the first business day that is at least six months after
the Participant’s separation from service; or (iii) within 30 days after the
occurrence of a Change in Control that constitutes a “change in control event”
within the meaning of Treasury Regulation § 1.409A-3(i)(5).
Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of Cash-Settled Performance Units set forth above, subject to and
upon all the terms, provisions and conditions contained herein and in the LTIP
and the Plan. Copies of the Plan and related Prospectus are available for the
Participant’s review on Fidelity’s website.
Nothing contained in this Agreement, the LTIP or in the Plan shall confer upon
the Participant any right to continue in the employment of, or remain in the
service of, Ashland or its subsidiaries.




--------------------------------------------------------------------------------

EXHIBIT 10.59


Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan. The Participant
understands that such processing of this information may need to be carried out
by Ashland, its subsidiaries and by third party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. By accepting this Award, the Participant consents to
the processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.
The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to Ashland Global Holdings Inc., Attn: Shea Blackburn, 50
E. RiverCenter Blvd., Covington, KY 41011, this consent shall be effective for
the duration of the Award. The Participant also understands that the Participant
shall have the right at any time to request that Ashland deliver written copies
of any and all materials referred to above at no charge.
Please contact Shea Blackburn (859) 815-3720; swblackburn@ashland.com if you
have any questions.
This Award of Cash-Settled Performance Units is subject to the Participant’s
on-line acceptance of the terms and conditions of this Agreement through the
Fidelity website. The right to the Cash-Settled Performance Units under the Plan
shall expire if not accepted by __________________.
By accepting the terms and conditions of this Agreement, the Participant
acknowledges receipt of a copy of the Plan, Prospectus, and Ashland’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”). The
Participant represents that he or she is familiar with the terms and provisions
of the Prospectus Information and hereby accepts this Award on the terms and
conditions set forth herein and in the Plan, and acknowledges that he or she had
the opportunity to obtain independent legal advice at his or her expense prior
to accepting this Award.
IN WITNESS WHEREOF, ASHLAND has caused this instrument to be executed and
delivered effective as of the day and year first above written.






ASHLAND GLOBAL HOLDINGS INC.




By:    __________________________________


Name: __________________________________
Title:     __________________________________














